John A. Fogleman, Justice, dissenting in part. I disagree with the majority in this case only on the points relating to the jury instructions. Plaintiff’s requested instruction No. 1 seems to have been a reasonably proper declaration of the law applicable to the facts and the policy clause involved. I think that the modification was error. Nowhere in that clause is there any statement from which it could be said that the exclusion applied only if the charge was a price demanded and agreed to be paid, without contingency or qualification. There was only a question of fact as to whether appellee made a “charge” for the use of the plane or merely sought reimbursement for expenses. There was no evidence that the agreement between the parties encompassed any understanding that the “charge,” if it was a charge under the terms of the policy, would be forgiven if Freeling did buy the plane. Any “ex post facto” statements of intention by the secretary-treasurer of the corporate appellee-plaintiff are wholly irrelevant. Yet, it seems to me that the court’s addition of the words “without contingency or qualification” inevitably led the jury to conclude that the real issue was what appellee might subsequently have decided to do about the charge in later bargaining with a prospective purchaser. I respectfully submit that the majority opinion does not answer the critical question, but avoids it. I also feel that appellant’s requested instruction No. 1 should have been given. The majority concedes it to be a correct declaration of the law. Fault is found in its failure to state a related principle of law in the construction of insurance policies. Of course, a single correct instruction, which is not binding, is not required or expected to state all the law involved. If appellee had desired revelation of the “other side of the coin” he might have requested such an instruction. See St. Louis, I. M. & S. Ry. Co. v. Smith, 82 Ark. 105, 100 S. W. 884. I would reverse the judgment for errors in the instructions as stated herein.